                       Case 1:15-cv-00701-FPG-MJR Document 134 Filed 09/17/20 Page 1 of 1
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                              WESTERN                                                 DISTRICT OF                                      NEW YORK


                    DOUGLAS J. HORN, et al.
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
             MEDICAL MARIJUANA INC., et al.                                                                            Case Number: 15-CV-701 FPG

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
Frank Geraci                                                       Jeffrey Benjamin, Esq.                                    Roy Mura, Esq., Jean Claude Mazzola, Esq.
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
unknown
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                                                               High Times Magazine Article Page 42

   2                                                               FAQs by Defendant Dixie

   3                                                                YouTube videos: 1) https://youtu.be/Urlwtw_xQ48; 2) https://youtu.be/yDjIGXS58ds; 3) https://youtu.be/k42_Kp

   4                                                                Dixie Press Release of May 2, 2012

   5                                                                Packing Slips, Invoices, Receipts for Product

   6                                                                Bottles, Labels

   7                                                                Clinical Reference Laboratory test results

   8                                                                EMSL Report

   9                                                                EMSL Emails to Plaintiff

  10                                                                Defendants' Certificates of Analysis

  11                                                                Enterprise 401k Statements

  12                                                                Plaintiff's Tax Returns

  13                                                                Expert Reports of Kenneth Graham

  14                                                                Expert Report of Mark Zaporowski

                                                                    WITNESSES

   1                                                                Tripp Keber

   2                                                                Douglas J. Horn

   3                                                                Cindy Horn

   4                                                                Scott Van Etten

   5                                                                Dr. Kenneth Graham

   6                                                                Dr. Mark Zaporowski

   7                                                                Jerrod Ponder
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of   1   Pages




                                                                                                                              Print                     Reset
